Citation Nr: 0433232	
Decision Date: 12/15/04    Archive Date: 12/21/04	

DOCKET NO.  03-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from May 22, 1950, to 
June 18, 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 2002 from the VARO 
in Chicago, Illinois, that denied the benefit sought.  

In various communications of record, the appellant has raised 
the question of his entitlement to service connection for 
PTSD.  This matter has not been developed or adjudicated by 
the RO and is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the claim has been obtained by the RO, and the RO has 
notified the appellant of the type of evidence needed to 
substantiate his claim.  

2.  The appellant's current psychiatric disorder is not 
causally related to his active service of less than 30 days 
in 1950.  


CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred in 
or aggravated by the appellant's active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA redefines VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim for VA benefits and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him in the development of the 
facts pertinent to his claim. See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the appellant.  

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in a February 
2002 letter.  In this letter, the RO also notified the 
appellant of exactly what portion of the evidence was to be 
provided by him and what portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was further notified that he should 
submit any additional records that he had in support of his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In Pelegrini II, the Court also made it clear that where 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004 (July 16, 2004).  

The veteran has been provided with a statement of the case in 
April 2003 and a supplemental statement of the case in May 
2003.  He has been provided every opportunity to submit 
evidence and argument in support of his claim, as well as to 
respond to VA notices.  As such, the Board is satisfied that 
no prejudice to him result from an adjudication of his claim 
in this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease with some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Personality disorders are not diseases within the meaning of 
applicable legislation providing for service connection.  See 
38 C.F.R. § 3.303(c).  

A review of the evidence of records discloses that service 
medical records, to include records from the Naval Training 
Center, Great Lakes, Illinois, include the report of an 
Aptitude Board at the Naval Training Center, Great Lakes, 
dated June 7, 1950.  The appellant was referred for 
examination and observation.  The medical officer noted the 
appellant was raised in an environment that delayed his 
maturation.  Reportedly, he had long been passive, dependent, 
and remarkably unstable in his general behavior in meeting 
the demands of an unusually turbulent and insecure family 
environment.  This behavior had continued in the military and 
he had proved himself totally incapable of making an 
adjustment to the demands of military service.  It was 
determined he did not meet the minimum induction standards 
and his retention would not jeopardize his health or endanger 
that of his service associates.  He was therefore eligible 
for discharge by reason of physical or mental disability.  
The Board's conclusion was that he was not suitable for naval 
service.  The board of medical officers determined the 
general qualifications of the appellant did not warrant his 
retention in service.  He was not in need of hospitalization.  
It was determined the condition had existed prior to entry 
into the Navy and had not been aggravated therein.  It was 
recommended he be discharged from service by reason of 
"unsuitability."  A statement of rebuttal is not of record.  

The post service medical evidence includes a report of 
private hospitalization of the appellant in January 1977 for 
a personality disorder.  In late 1977, he was hospitalized 
for alcoholism.  

Also of record are reports of VA treatment and evaluation of 
the veteran on periodic occasions in 2002.  In a June 2002 
statement, a VA physician recalled she had been seeing the 
appellant for depression, tobacco abuse, high blood pressure, 
and reflux.  An opinion was expressed that the veteran's 
medical concerns seemed to have stemmed from his childhood in 
military past, with a notation these had recently been 
exacerbated by financial and personal stressors.  

At the time of a July 2002 visit, the appellant stated his 
childhood years were extremely troubling and painful.  He 
recalled his father committed suicide when he was 9 years of 
age.  The appellant stated that he was placed in an orphanage 
and was not treated well.  He recalled that during his brief 
time in the Navy he was hit in the face with a gun stock for 
accidentally walking in front of a prisoner.  He also stated 
he was harassed by others in his company.  

At the time of his September 2002 visit, the appellant 
related that while in service he accidentally walked in front 
of an officer and was struck by the individual with the butt 
of a rifle.  He recalled that the other men laughed at him 
for crying about this.  He also discussed the incident about 
with his father committing suicide in front of him.  

At the time of another visit in September 2002, the appellant 
told the physician that when he was age 7, he witnessed his 
father committing suicide by cutting his throat in the family 
kitchen.  He recalled that shortly after that his mother was 
institutionalized, and he was placed in an orphanage where he 
spent five years.  He stated that on several occasions his 
mother was brought there by the police to visit him.  He 
added that on one occasion she told him she would come back 
to see him again but never did.  Recollections of this 
situation haunted him on a regular basis.  Notation was made 
of a dysthymic disorder.  PTSD was to be ruled out.  

At the time of a November 2002 visit, the appellant again 
recalled difficulty in the orphanage prior to entering the 
service.  He also recalled the incident in service when he 
was hit in the head with a butt of a rifle by his commanding 
officer.  He stated this experience caused him to be anxious 
because other marines teased him as a coward.  

On mental status examination, findings included depression 
and moderate psychomotor retardation.  The diagnoses were 
dysthymia and major depressive disorder, in remission, and 
polysubstance abuse, mainly alcohol, currently in remission.  
The examiner commented that the appellant was quite anxious 
and tearful and this indicated he only had a partial 
remission of his major depressive disorder.  

A review of the claims folder also reveals that, in a July 
2002 communication, an attorney who identified himself as a 
longtime acquaintance of the appellant recalled that while an 
orphan, the appellant was physically and emotionally abused 
in his opinion.  He also recalled that when the appellant 
joined the Navy in 1950, he was rejected because of numerous 
things, including his physical stature and his medical 
condition, both physical and mental.  For what the appellant 
experienced, the attorney believed "he must have been and for 
that matter continues to be, emotionally and psychologically 
unstable."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the record does not contain medical evidence 
indicating some type of relationship between the personality 
disorder for which the appellant was discharged from service 
and any current chronic acquired psychiatric disability other 
than PTSD.  The Board notes that the appellant and the 
attorney-friend are competent to report on matters on which 
they have personal knowledge, that is, what comes to them 
through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the appellant his attorney friend are lay 
persons, and as such, do not have the expertise to opine 
regarding medical diagnosis or etiology.  They cannot state, 
with medical certainty, that any current psychiatric disorder 
is related to the appellant's military service or to any 
incident he experienced while in service.  In the absence of 
evidence demonstrating that the appellant has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A personality disorder, as referenced above, is not 
a disease or injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  There is no evidence that relates a chronic 
acquired psychiatric disorder other than PTSD, to the 
appellant's military service.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



